Exhibit-10.75

Pennsylvania
339594                        PROMISSORY NOTE


$112,000,000.00                                        as of March 8, 2013    
(Dated)


For value received, the undersigned, herein called "Borrower," promises to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this note (hereinafter,
the "Note"), is hereinafter referred to as "Lender", at 720 E. Wisconsin Avenue,
Milwaukee, WI 53202 or at such other place as Lender shall designate in writing,
in coin or currency which, at the time or times of payment, is legal tender for
public and private debts in the United States, the principal sum of ONE HUNDRED
TWELVE MILLION DOLLARS or so much thereof as shall have been advanced from time
to time plus interest on the outstanding principal balance at the rate and
payable as follows:


Interest shall accrue from the date of advance until maturity at the rate of
three and ninety-six hundreds percent (3.96%) per annum (the "Interest Rate").
Accrued interest only on the amount advanced shall be paid on the fifth day of
the month following the date of advance ("Amortization Period Commencement
Date") and on the fifth day of the following month and of each month thereafter
until March 5, 2018. On the fifth day of April, 2018 and on the fifth day of
each month thereafter until maturity, installments of principal and interest
shall be paid in the amount of $532,126.00.
Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such partial month will be calculated based
on the actual number of days the principal balance of this Note is outstanding
in the month and the actual number of days in the calendar year.
Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System. All installments shall be applied first in
payment of interest, calculated monthly on the unpaid principal balance, and the
remainder of each installment shall be applied in payment of principal. The
entire unpaid principal balance plus accrued interest thereon shall be due and
payable on April 5, 2023 (the "Maturity Date").


Provided Lender has no further obligation to advance principal under this Note
to Borrower, beginning as of the date hereof, Borrower shall have the right,
upon not less than ten (10) Business Days prior written notice, to prepay (on a
Business Day only) this Note in full with a Prepayment Fee (as hereinafter
defined); provided, however, that such notice must contain the anticipated date
of prepayment. If Borrower fails to prepay on, or within ten (10) Business Days
before or after such anticipated date of prepayment, such failure shall be
deemed to be a withdrawal of Borrower's notice of prepayment, and Borrower shall
be required to submit another written notice of prepayment pursuant to the terms
and conditions set forth in this Note if Borrower thereafter elects to prepay
this Note. This Prepayment Fee represents consideration to Lender for loss of
yield and reinvestment costs and shall also be payable whenever prepayment
occurs as a result of the application of Condemnation Proceeds as defined in the
Lien Instrument (as hereinafter defined). The Prepayment Fee shall be the
greater of Yield Maintenance or one percent (1%) of the outstanding principal
balance of this Note (the "Prepayment Fee"). The Prepayment Fee shall be
calculated as of the Prepayment Fee Determination Date.


"Business Day" means any day other than a Saturday, a Sunday or a day on which:
(i) Lender is closed for business or (ii) the Federal Reserve Bank of New York
is closed for business.


"Yield Maintenance" means the amount, if any, by which


(i)
the present value on the Prepayment Fee Determination Date of the Then Remaining
Payments determined by using the Periodic Discount Rate; exceeds



(ii)
the outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.



"Prepayment Fee Determination Date" means


(A)
In the case of a voluntary prepayment, the date of the voluntary prepayment;




1


--------------------------------------------------------------------------------

Exhibit-10.75

(B)
In the case of a prepayment following an acceleration of the Indebtedness (as
hereinafter defined), the date of such acceleration;



(C)
In the case of a prepayment due to a condemnation:



(1)
involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such filing; or



(2)
not involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such prepayment;



(D)
In the case of Borrower becoming a debtor in a bankruptcy or other insolvency
proceeding, the date of Lender's filing of its proof of claim in such
proceeding.



"Then Remaining Payments" means payments in such amounts and at such times as
would have been payable subsequent to the Prepayment Fee Determination Date
(assuming no prepayment) in accordance with the terms of this Note.


"Periodic Discount Rate" means the rate which, when compounded monthly, equals
the sum of the Applicable Percentage and the Treasury Rate.


"Applicable Percentage" means 0.50%.


"Treasury Rate" means:


(A)
The linearly interpolated yield, compounded semi-annually, of the two (2) most
recently auctioned (on the run) non-callable U.S. Treasury bonds, notes or bills
(other than inflation indexed (i.e., inflation protected) securities) issued by
the United States Treasury having maturity dates equivalent or most nearly
equivalent to the Average Life Date as reported (on-line or otherwise) by The
Wall Street Journal one (1) Business Day prior to the Prepayment Fee
Determination Date; or



(B)
If the yields from (A) above are not available, the linearly interpolated yield,
compounded semi-annually, of the two (2) Treasury Constant Maturity Series
(other than inflation indexed (i.e., inflation protected) securities) having
constant maturity dates equivalent or most nearly equivalent to the Average Life
Date as reported, for the latest day for which such yields shall have been so
reported, as of one (1) Business Day preceding the Prepayment Fee Determination
Date, in Federal Reserve Statistical Release H.15 (or comparable successor
publication); or



(C)
If the yields from (A) and (B) above are not available, a rate comparable to
what would have been calculated under clause (A) or (B) above, as reasonably
determined by Lender.



To the extent that the source used in (A), (B) or (C) above updates treasury
yield information during the day, Lender shall rely on the treasury yields
reported prior to 12:00 Noon (Central Time) one (1) Business Day prior to the
Prepayment Fee Determination Date.


"Average Life Date" means the date which is the Remaining Average Life from the
Prepayment Fee Determination Date.


"Remaining Average Life" means the number of years (calculated to the nearest
day) obtained by dividing:
(A)
the sum of the products obtained by multiplying



(1)
the principal component of each Then Remaining Payment;



by


(2)
the number of years (calculated to the nearest day) that will elapse between the
Prepayment Fee Determination Date and the scheduled due date of such Then
Remaining Payment;



(B)
The outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.


2


--------------------------------------------------------------------------------

Exhibit-10.75

Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
Prepayment Fee required under the prepayment in full right recited above.


In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the Prepayment Fee, if
required, shall be an amount equal to the Prepayment Fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the Prepayment Fee
Determination Date with respect to such partial prepayment.


Notwithstanding the above and provided Borrower is not in default under any
provision contained in the Loan Documents, this Note may be prepaid in full at
any time, without a Prepayment Fee, during the last sixty (60) days of the term
of this Note.


Notwithstanding anything herein or in the other Loan Documents to the contrary,
in the event Lender elects to apply any insurance proceeds held by Lender to the
prepayment of the indebtedness evidenced by this Note, no Prepayment Fee shall
be required to be paid.


Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the provision of the Lien Instrument
entitled "Financial Statements".


This Note is secured by certain property (the "Property") in the City of
Philadelphia, County of Philadelphia, Commonwealth of Pennsylvania described in
a Mortgage and Security Agreement (the "Lien Instrument") of even date herewith
executed by PHILADELPHIA PLAZA - PHASE II, LP, a Pennsylvania limited
partnership to THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY.


Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.


UPON ANY SUCH EVENT OF DEFAULT, AND WHILE SUCH EVENT OF DEFAULT IS CONTINUING,
BORROWER, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS HEREBY AUTHORIZES THE
PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA TO APPEAR FOR BORROWER AND CONFESS JUDGMENT FOR THE WHOLE UNPAID
PRINCIPAL AND ACCRUED INTEREST, TOGETHER WITH THE COSTS OF SUIT AND ATTORNEY'S
FEES. THE AUTHORITY HEREIN GRANTED TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY
ANY EXERCISE THEREOF BUT SHALL CONTINUE FROM TIME TO TIME AND AT ALL TIMES UNTIL
FULL PAYMENT OF ALL AMOUNTS DUE HEREUNDER.


Initials     /s/ JAT        


Borrower also waives the right of inquisition on any real estate that may be
levied upon under any judgment obtained on this Note, voluntarily condemns the
same and authorizes the entry of such condemnation upon any Writ of Execution
issued on said judgment, and agrees that said real estate may be sold under the
same. Borrower also waives and releases unto Lender and said attorney all
errors, defects and imperfections whatsoever of a procedural nature in the
entering of said judgment or any process or proceeding relating thereto.


All parties at any time liable, whether primarily or secondarily, for payment of
indebtedness evidenced hereby, for themselves, their heirs, legal
representatives, successors and assigns, respectively, expressly waive
presentment for payment, notice of dishonor, protest, notice of protest, and
diligence in collection; consent to the extension by Lender of the time of said
payments or any part thereof; further consent that the real or collateral
security or any part thereof may be released by Lender, without in any way
modifying, altering, releasing, affecting, or limiting their respective
liability or the lien of the Lien Instrument; and agree to pay reasonable
attorneys' fees and expenses of collection in case this Note is placed in the
hands of an attorney for collection or suit is brought hereon and any actual out
of pocket attorneys' fees and expenses incurred by Lender to enforce or preserve
its rights under any of the Loan Documents in any bankruptcy or insolvency
proceeding; provided, however, such attorneys' fees or expenses shall not
include any fees or expenses incurred by Lender's in-house counsel.



3


--------------------------------------------------------------------------------

Exhibit-10.75

All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the entire unpaid balance of
this Note, shall bear interest from the due date thereof until paid at the
Default Rate. "Default Rate" means the lower of a rate equal to the interest
rate in effect at the time of the default as herein provided plus 5% per annum
or the maximum rate permitted by law.


No provision of this Note shall require the payment or permit the collection of
interest, including any fees paid which are construed under applicable law to be
interest, in excess of the maximum permitted by law. If any such excess interest
is collected or herein provided for, or shall be adjudicated to have been
collected or be so provided for herein, the provisions of this paragraph shall
govern, and Borrower shall not be obligated to pay the amount of such interest
to the extent that it is in excess of the amount permitted by law. Any such
excess collected shall, at the option of Lender, unless otherwise required by
applicable law, be immediately refunded to Borrower or credited on the principal
of this Note immediately upon Lender's awareness of the collection of such
excess and no Prepayment Fee shall be required in the event such amount is
credited on the principal.


Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the "Indebtedness"), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under separate guarantees,
if any, (iii) under any of the other Loan Documents (as defined in the Lien
Instrument) and (iv) in any other collateral securing the Indebtedness. If such
proceeds are insufficient to pay the Indebtedness, Lender will never institute
any action, suit, claim or demand in law or in equity against Borrower for or on
account of such deficiency; provided, however, that the provisions contained in
this paragraph


(i)
shall not in any way affect or impair the validity or enforceability of the
Indebtedness or the Lien Instrument; and



(ii)
shall not prevent Lender from seeking and obtaining a judgment against Borrower,
and Borrower shall be personally liable, for any deficiency to the extent of the
Recourse Obligations.



"Recourse Obligations" means


(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower from and after the date of any default under the
Loan Documents remaining uncured prior to the Conveyance Date (as hereinafter
defined), which rents and other income have not been applied to the payment of
principal and interest on this Note or to reasonable operating expenses of the
Property;


(b) amounts necessary to repair any damage to the Property caused by physical
waste committed by Borrower or those acting on behalf of Borrower;


(c) insurance loss and Condemnation Proceeds (as defined in the Lien Instrument)
released to Borrower but not applied in accordance with any written agreement
between Borrower and Lender as to their application;


(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required under the Loan Documents;


(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;


(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness
following an Event of Default by Borrower until the Conveyance Date, which
amounts are necessary (prior to any payment of interest or principal on the
Indebtedness) to pay real estate taxes, special assessments and insurance
premiums with respect to the Property (to the extent not previously deposited
with Lender by Borrower pursuant to the provision of the Lien Instrument
following the caption entitled "Deposits by Mortgagor"), and amounts required to
fulfill Borrower's obligations as lessor under any leases of the Property, in
each case, either paid by Lender and not reimbursed prior to, or remaining due
or delinquent on the Conveyance Date;


(g) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their

4


--------------------------------------------------------------------------------

Exhibit-10.75

respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property or delivered to Lender;


(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled "Prohibition on
Transfer/One-Time Transfer",


(i) losses incurred by Lender as a result of Borrower's failure to maintain the
Re-Leasing Reserve required by the Re-Leasing Reserve Escrow Agreement, of even
date herewith; and


(j) reasonable attorneys' fees and expenses of outside counsel incurred to the
extent suit is brought to collect any of the amounts described in subparagraphs
(a) through (i) above.


"Conveyance Date" means the first to occur of: (i) the later of (a) the date on
which title vests in the purchaser at the foreclosure sale of the Property
pursuant to the Lien Instrument or (b) the date on which Borrower's statutory
right of redemption shall expire or be waived, (ii) a Valid Tender Date or (iii)
the date of the conveyance of the Property to Lender in lieu of foreclosure.


"Valid Tender Date" means the date on which a Tender is made which, with the
passage of time, becomes a Valid Tender.


"Tender" means the tender by Borrower of (i) true, complete and accurate copies
of all leases of the Property with an instrument assigning them to Lender or
Lender's designee and (ii) a special warranty or bargain and sale deed conveying
good and marketable title to the Property to Lender or Lender's designee,
subject to no liens or encumbrances subordinate to the lien securing the
Indebtedness not appearing on Lender's policy of title insurance issued to
Lender in connection with the loan evidenced by this Note or not previously
approved in writing by Lender.


"Valid Tender" means (i) a Tender and (ii) the passage of the Review Period,
during which period, Borrower shall not create any consensual liens on the
Property and Borrower shall not be or become a debtor in any bankruptcy
proceeding or the subject of any other insolvency proceeding (other than a
bankruptcy or other insolvency proceeding commenced by Lender or any of its
affiliates).


"Review Period" means the period of time from the date of the Tender until the
earlier of (i) sixty (60) days thereafter or (ii) the date of acceptance of the
Tender by Lender or Lender's designee.


Lender or Lender's designee shall have the Review Period to accept or reject a
Tender to enable Lender or Lender's designee to review title to, and obtain an
environmental assessment of, the Property, and, at Lender's or Lender's
designee's option, the deed and lease assignment shall be deposited into an
escrow during the Review Period.


If Lender or Lender's designee shall not accept such Tender within the Review
Period, the Tender shall be deemed to be rejected, but a Valid Tender shall
remain a Valid Tender despite such rejection.


All notices, demands, requests and consents permitted or required under this
Note shall be given in the manner prescribed in the Lien Instrument.




(Remainder of Page Intentionally Left Blank;
Signatures Commence on Following Page)







5


--------------------------------------------------------------------------------

Exhibit-10.75

This Note, the interpretation hereof and the rights, obligations, duties and
liabilities hereunder shall be governed and controlled by the laws of the
Commonwealth of Pennsylvania.


PHILADELPHIA PLAZA - PHASE II, LP,
a Pennsylvania limited partnership


By:    TCS SPE I, L.P., a Delaware
limited partnership, its General Partner


By:    TCS Mezzanine GP, LLC, a Delaware
limited liability company, its General Partner


By:    Thomas Properties Group, L.P., a
Maryland limited partnership,
its Manager


By:    Thomas Properties Group, Inc.,
a Delaware corporation, its
General Partner


By: /s/ James A. Thomas         
Name: James A. Thomas         
Its: President & CEO            


Attest: /s/ Paul S. Rutter            
Name: Paul S. Rutter            
(corporate seal)                        Its: Co-COO / GC            









6
